DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, species of disease which is asthma, in the reply filed on 8/12/20 is acknowledged.
The requirement for species election of respiratory tract disease for Group II has been withdrawn in view of further search and consideration by the Examiner. All species have been examined.

Alternative Names
TL1A is also commonly known as TNFSF15, TL1 and VEGI (see specification p. 1, last paragraph).  DR3 is also commonly known as TNFRSF25.
 
Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact 
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.


Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - Sequences appearing in the drawings for Figures 1 and 2 are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for sequences must appear either in the drawings or in the Brief Description of the Drawings.

Required response – Applicant must provide:

Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.

Specification
On p. 55, in section 2.1, it is stated that variants are indicated by shading in Tables 3-11; however, these tables have no shading and the indication of variants is by “*” following the antibody number; p. 58, third full paragraph, line 3, “DR3 by not to DcR3” appears to incorrect; p.65, first paragraph, last line, it appears “320.587” should have a dash instead of a period.
Appropriate correction is required.

The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. On page 61, end of third paragraph, it appears “www.Sapidyne.com” is a hyperlink.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Antibodies That Specifically Bind to TL1A and Methods of Treating Respiratory Tract Diseases.

Claim Objections
Claim 24 is objected to because of the following informalities:  As the claim has been amended, the last phrase, “to a subject in need…” is now confusing at the end.  It is suggested this phrase be moved to line 2 after the word “administering” or have a comma before to separate it from the immediately preceding phrase about antibody-antigen interaction.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 33 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 33 to a method for treating a respiratory tract disease, comprising administering to a subject in need thereof a recombinant antibody defined only be CDR sequences.  Aside from the antibody possessing a heavy chain (HC) and light chain (LC) variable region, no other structure of the antibody is defined and there is no functional limitation for the antibody. The complete disclosure is based on the ability of an antibody that binds TL1A and blocks binding of TL1A to DR3 to be able to treat diseases, especially respiratory tract diseases as elected, when administered to a subject in need of such treatment.  However, the antibody of the claim has no specific function recited nor complete heavy and light chain variable region structures.  As can be seen from Figures 1 and 2, disclosed 320- antibody variants were derived from parent antibody 320-179 , with no differences in the framework regions of the heavy chain and only a single difference (amino acid 81 of SEQ ID NO:2) near CDR2 in the variable light chain made. The variants of Figures 3 and 4 have no framework region substitutions.  
The specification discloses antibodies comprising the specified CDRs in their respective heavy and light chain variable region and which specifically bind TL1A and inhibit the interaction of TL1A with DR3 (see claim 24).  Also disclosed are antibodies for which the full heavy and light chain variable regions sequences are set forth and which have been shown to have the above functional limitations (e.g., Tables 3-11 and Fig. 9). Those antibodies with the TL1A-binding and inhibitory functions meet the written description provision of 35 USC 112(a).  However, the claims are directed to or encompass antibodies that do not have these functions. The claimed method requires that the antibodies used therein have the ability to specifically bind 
MacCallum et al. (J. Mol. Biol 262:732, 1996, cited in the IDS filed 11/22/2019) analyzed a variety of antibodies for their interaction with their antigen and found that although HC CDR3 dominated the interaction, a number of residues outside the CDRs make antigen contact and residues in the CDR which do not contact antigen are important for backbone conformations (e.g., p. 733, section beginning at the end of col. 1, and p. 735, paragraph bridging cols. 1-2). In agreement with this, Sela-Culang et al. (Frontiers Immuno. 4, article 302, pp. 1-13, 2013, see p.7, col. 1, third paragraph) states, "However, it is now well established that some of the FR residues may play an important role in Ag binding (32, 108)." The FR may have amino acids which contact the antigen or may be involved in forming/maintaining a particular 3-D structure (ibid, p. 7, col. 1, last paragraph, through col. 2). Therefore, while CDRs are important for binding and contribute the majority of contact residues with the target antigen, the framework residues may also contact the antigen and are also essential for maintaining the proper antigen-binding conformation of the CDRs and for proper association of the heavy and light chain variable regions. 
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111 (Fed. Cir. 1991), clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).
Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991).
Therefore, only for wherein the antibody of the method comprises the heavy chain CDR1-3 of SEQ ID NO:15, 21 and 17 and light chain variable region CDR1-3 of SEQ ID NO:18. 19 and 22, respectively, wherein said antibody binds TL1A and inhibits its interaction with DR3, or which have fully defined HC and LC variable regions of antibodies disclosed as having both the necessary functional properties (e.g., claim 34), but not the full breadth of the claim meets the written description provision of 35 U.S.C. § 112(a)/first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 24 and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20140255302 A1 or WO 2013/044298 A1 (cited in the IDS filed 12/28/18) (published 9/11/14 and 4/4/13, respectively).

. 

Allowable Subject Matter
Claims 8, 32 and 34 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Facco et al. (Clin. Mol. Allergy, 13:16, 2015) showed significantly higher levels of expression of TL1A and DR3 both at the mRNA and protein level in pulmonary T cells and alveolar macrophages of patients with active compared to inactive sarcoidosis or in controls.  Also, TL1A was more highly expressed in lung compared to blood in patients with active sarcoidosis. Facco et al. shows the state of the art and provides a reasonable expectation of involvement of TL1A consistent with the instant disclosure.
US 2010/0190162 teaches TL1A is a ligand for death receptor 3 (DR3) and the expression of both is increased in the mucosa of Crohn’s disease (CD) patients and some patients with ulcerative colitis ([0145] and [0147]). TL1A, DR3 and IFNγ were significantly increased in a mouse model of chronic colitis ([0147]) and that high expression of IFNγ was .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claire Kaufman, whose telephone number is (571) 272-0873.  Dr. Kaufman can generally be reached Monday and Tuesday, 8am-1pm; Thursday, 8am-2pm; Friday 8am-12pm, Eastern Time.	
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached at (571) 272-0857.
	Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Official papers filed by fax should be directed to (571) 273-8300. NOTE: If applicant does submit a paper by fax, the original signed copy should be retained by the applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

Claire Kaufman
/CLAIRE KAUFMAN/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        March 9, 2021